  Case 19-40658        Doc 75     Filed 06/12/19 Entered 06/12/19 13:15:42              Desc Main
                                   Document     Page 1 of 16


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


 In re:
                                                                                         Chapter 7
 Scheherazade, Inc,                                                           Bankruptcy 19-40658

                                Debtor.


                                  NOTICE OF SETTLEMENT


TO:       THE UNITED STATES TRUSTEE, ALL CREDITORS, AND OTHER PARTIES IN
          INTEREST:

        On July 5, 2019, or as soon thereafter as the transaction may be completed, the trustee of
the estate will settle a controversy as follows:

Prior to the filing of the petition in this bankruptcy case, A.Glam, Inc. delivered items to the debtor
to be sold in the ordinary course. Some such items were sold by A.Glam to the debtor (the
“Invoiced Jewelry”) and others were delivered on memo to be sold on consignment (the
“Consigned Jewelry”). The trustee and A.Glam dispute whether the Consigned Jewelry is
considered a consignment as defined by Article 9 of the Uniform Commercial Code, as adopted in
Minnesota. If it is a consignment, the trustee argues she could avoid A.Glam’s interest in the
Consigned Jewelry since A.Glam did not perfect its interest by filing a UCC financing statement.
The avoided interest would be preserved for the bankruptcy estate under 11 U.S.C. §§ 544, 547,
550, and 551. However, if A.Glam were to prevail on their argument that Article 9 does not apply,
then common law applies and it would have all rights, title and interest to the Consigned Goods,
which would not be subject to any claims of Scheherazade creditors.

To settle the dispute between the trustee and A.Glam and to settle the estate’s interest in the
Invoiced Jewelry and Consigned Jewelry, the trustee and A.Glam agree to the following:

The trustee shall sell the following items back to A.Glam for the sum of $7,970.00:
  Case 19-40658        Doc 75     Filed 06/12/19 Entered 06/12/19 13:15:42               Desc Main
                                   Document     Page 2 of 16


 190-01238 0.90CT CUSHION GVS2 GIA 6183979392
 190-01242 1.01 CT RB FSI1 GIA

 125-00050     18KTT 1.11 MIXED LINKED BRAC-DIAMONDS 114= 1.11TW
 125-00124     18KW 1.98CT EARRINGS DIAMOND 235=1.98TW
 125-00125     18K 1.35CT DOUBLE CIRCLE PENDANT DIAMONDS 67=1.35TW
 125-00183     18K 1.61TW DIAMOND SWIRL RING DIAMONDS 209=1.61TW
 125-00253     18KY 0.26TW MULTI STONE EARRINGS DIAMONDS 16=0.26TW
 150-03859     0.51CT 1/2 PAIR PLATINUM DIAMOND STUD EARRING
 150-03867     0.30CT 1/2 PAIR 14KW DIAMOND STUD EARRING

In addition, the bankruptcy estate sold the following items during the store-closing sale and the
trustee shall keep the proceeds for the bankruptcy estate:

Item 125-00244          18K 1.05TW CENTER 0.79TW, ROUND 0.26TW DIAMONDS
                        CENTER 9=0.79TW
Item 129572             0.84ctw Diamond Studs
Item 129564             1.11ctw Diamond Studs

Finally, the trustee was advised that certain A.Glam jewelry was missing prior to the petition date.
If the trustee recovers any A.Glam Consigned Jewelry or Invoiced Jewelry that was missing as of
the petition date, it shall also be estate property. The trustee believes this settlement is in the best
interest of the bankruptcy estate as the cost to litigate the consignment issue would likely offset
the recovery to the estate.

                              OBJECTION: MOTION: HEARING

       Under applicable rules, any objection must be in writing, be delivered to the trustee and
the United States Trustee, and be filed with the clerk, not later than 12:00 noon on the day before
the above date. If an objection is timely delivered and filed, the court will hold an expedited hearing
on the objection with reduced notice of the hearing. The hearing will be scheduled by the trustee
with notice by the trustee to the objecting party and the United States Trustee. If an objection is
made or an order is required, the undersigned trustee moves the Court for such orders as may be
necessary and appropriate.


 Clerk of Court                          United States Trustee          Nauni Manty, Trustee
 United States Bankruptcy Court          1015 U.S. Courthouse           401 2nd Ave N, Ste 400
 300 South Fourth Street                 300 South Fourth Street        Minneapolis, MN 55401
 301 U.S. Courthouse                     Minneapolis, MN 55415
 Minneapolis, MN 55415

 Dated: June 12, 2019                            By: /e/ Nauni Manty
                                                     Nauni Manty, Trustee
             Case 19-40658         Doc 75      Filed 06/12/19 Entered 06/12/19 13:15:42                 Desc Main
                                                Document     Page 3 of 16




                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA

IN RE: SCHEHERAZADE, INC                                        CASE NO: 19-40658
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 6/12/2019, I did cause a copy of the following documents, described below,
Notice of Settlement




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 6/12/2019
                                                          /s/ Nauni J. Manty
                                                          Nauni J. Manty
                                                          Manty & Associates
                                                          401 Second Avenue North #400
                                                          Minneapolis, MN 55401
                                                          612 465 0990
                 Case 19-40658           Doc 75       Filed 06/12/19 Entered 06/12/19 13:15:42                       Desc Main
                                                       Document     Page 4 of 16




                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MINNESOTA

 IN RE: SCHEHERAZADE, INC                                               CASE NO: 19-40658

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 6/12/2019, a copy of the following documents, described below,

Notice of Settlement




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 6/12/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Nauni J. Manty
                                                                            Manty & Associates
                                                                            401 Second Avenue North #400
                                                                            Minneapolis, MN 55401
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  75 SERVED
                                           FiledVIA
                                                  06/12/19
                                                    USPS FIRST Entered   06/12/19 13:15:42 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 5 of 16
CASE INFO                                BHM CAPITAL LLC                          EATON HUDSON INC
1LABEL MATRIX FOR LOCAL NOTICING         785 WESTON RIDGE PARKWAY                 3015 DUNES W BLVD
08644                                    CHASKA MN 55318-1202                     STE 201
CASE 19-40658                                                                     MOUNT PLEASANT SC 29466-8218
DISTRICT OF MINNESOTA
MINNEAPOLIS
WED JUN 12 11-09-02 CDT 2019



GALLERIA SHOPPING CENTER LLC             GEMCO INTERNATIONAL INC                  K TAKAHASHI CO INC
CO FAEGRE BAKER DANIELS LLP              1660 HIGHWAY 100 S STE 578               250 E 54TH ST APT 12D
ATTN- COLIN DOUGHERTY                    ST LOUIS PARK MN 55416-1566              NEW YORK NY 10022-4812
90 SOUTH 7TH ST STE 2200
MINNEAPOLIS MN 55402-3924




                                                                                  DEBTOR
LDM COMPANY                              MICHAEL BONDANZA INC
SUITE 300                                CO MORRISON COHEN LLP                    SCHEHERAZADE INC
4517 MINNETONKA BLVD                     909 THIRD AVENUE                         3181 WEST 69TH STREET
ST LOUIS PARK MN 55416 UNITED STATES     NEW YORK NY 10022-4731                   EDINA MN 55435
55416-5411




                                         EXCLUDE
WELLS FARGO VENDOR FINANCIAL SERV LLC                                             6300 YORK AVE S
FKA G                                    MINNEAPOLIS                              102
CO A RICOH USA PROGRAM FDBA IKON         301 US COURTHOUSE                        EDINA MN 55435-2287
FINANC                                   300 SOUTH FOURTH STREET
PO BOX 13708                             MINNEAPOLIS MN 55415-1320
MACON GA 31208-3708




AGLAM INC                                AGLAM INC                                ATT
2409 FROSTED GREEN LANE                  4651 LOUIS AVE                           PO BOX 6416
PLANO TX 75025-6440                      LOS ANGELES CA 91316-3924                CAROL STREAM IL 60197-6416




ABBOT JEWELRY SYSTEMS INC                ADAM ALTMAN                              ALICIA SCHAAL
3 CORPORATE DRIVE                        901 NORTH THIRD STREET SUITE 140         2919 BUCHANAN STREET NE
SUITE 215                                MINNEAPOLIS MN 55401-1169                MINNEAPOLIS MN 55418-2208
SHELTON CT 06484-6252




ALLIE HAFEZ                              AMANDA MORAN                             AMDEN JEWELRY
PO BOX 270534                            7206 STEWART DRIVE                       550 S HILL ST
MINNEAPOLIS MN 55427-6534                EDEN PRAIRIE MN 55346-3248               SUITE 950
                                                                                  LOS ANGELES CA 90013-2429




AMDEN JEWELRY INC                        AMENTA                                   AMERICAN EXPRESS NATIONAL BANK
550 S HILL ST SUITE950                   106901 S SAM HOUSTON PARKWAY             CO BECKET AND LEE LLP
LOS ANGELES CA 90013-2429                SUITE 100                                PO BOX 3001
                                         HOUSTON TX 77071                         MALVERN PA 19355-0701




AMERICAN GEM SOCIETY                     AMY ANDERSON                             AMY J ANDERSON
8881 W SAHARA AVE                        5725 36TH AVE S                          5725 36TH AVE S
LAS VEGAS NV 89117-5865                  MINNEAPOLIS MN 55417-2907                MINNEAPOLIS MN 55417-2907
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  75 SERVED
                                           FiledVIA
                                                  06/12/19
                                                    USPS FIRST Entered   06/12/19 13:15:42 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 6 of 16
ANDREA REISS                             ANDREW A GREEN                           ANN BROSCIOUS
8325 LABONT WAY                          COTTRELL GREEN PA                        4523 SHORELINE DRIVE
EDEN PRAIRIE MN 55344-4425               2287 WATERS DR                           SPRING PARK MN 55384-9755
                                         MENDOTA HEIGHTS MN 55120-1363




ANNA FIESER                              ASSAEL INC                               BEVERLY DANN
1002 VIRGINIA ST                         589 5TH AVE                              100 3RD AVE S
SAINT PAUL MN 55117-5136                 1154                                     APT 2602
                                         NEW YORK NY 10017-4711                   MINNEAPOLIS MN 55401-2722




BHM CAPITAL LLC                          BARBARA A WEST                           BARBARA ANN WEST
MESSERLI KRAMER PA                       17112 SANDY LANE                         17112 SANDY LANE
JOSEPH W LAWVER                          MINNETONKA MN 55345-3353                 MINNETONKA MN 55345-3353
100 S FIFTH STREET 1400 FIFTH STREET T
MINNEAPOLIS MN 55402




BARBARA HAMILTON SUSTAD                  BARBARA TISEHART                         BARCLAY MASTER CARD
10618 SANOMA RIDGE                       1095 NENA COURT                          PO BOX 13337
EDEN PRAIRIE MN 55347-1169               STILLWATER MN 55082-4592                 PHILADELPHIA PA 19101-3337




BECKY CANTLEBERRY                        BENY SOFER                               BENY SOFER INC
34346 45TH AVE                           555 FIFTH AVE                            65 ROOSEVELT AVENUE
MOTLEY MN 56466-2423                     NEW YORK NY 10017-2416                   SUITE 103A
                                                                                  VALLEY STREAM NY 11581-1106




BERNICK LIFSON PA                        BEST BUY VISA                            BETSY BOND
5500 WAYZATA BLVD                        PO BOX 78009                             3517 FEDERAL DR 303
SUITE 1200                               PHOENIX AZ 85062-8009                    EAGAN MN 55122-1374
MINNEAPOLIS MN 55416-1251




BETSY BOND                               BEVERLY DANN                             BLUE MOON PACKAGING
3517 FEDERAL DRIVE                       2701 N OCEAN BLVD                        PO BOX 24726
SAINT PAUL MN 55122-3509                 UNIT E301                                JACKSONVILLE FL 32241-4726
                                         BOCA RATON FL 33431-7015




BREMER BANK                              BRINKS                                   BRINKS GLOBAL SERVICES USA INC
6900 FRANCE AVE S                        PO BOX 677444                            580 5TH AVENUE
EDINA MN 55435-2002                      DALLAS TX 75267-7444                     SUITE 400
                                                                                  NEW YORK CITY NY 10036-4725




BRUCE CUMMINGS                           CARLA CORPORATION                        CAROLINE BANKS
4012 LORD LYON DR                        33 SUTTON AVE                            4271 SHERIDAN AVE SOUTH APT 408
GIBSONIA PA 15044-9722                   EAST PROVIDENCE RI 02914-3400            MINNEAPOLIS MN 55410-1624
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  75 SERVED
                                           FiledVIA
                                                  06/12/19
                                                    USPS FIRST Entered   06/12/19 13:15:42 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 7 of 16
CATHERINE SCHURMAN                       CHERIE Y ZACHARY                         CUSTOM BUSINESS FORMS
18117 VALLEY VIEW ROAD                   10223 UPTON PLACE                        210 EDGE PLACE NE
EDEN PRAIRIE MN 55346-4128               BLOOMINGTON MN 55431-2879                MPLS MN 55418-1153




CYNTHIA WIZNER                           CAMILLA CARLSON                          CAPITAL ONE
8970 HILLOWAY ROAD                       25440 SMITHTOWN ROAD                     PO BOX 6492
EDEN PRAIRIE MN 55347-2425               SHOREWOOD MN 55331-8443                  CAROL STREAM IL 60197-6492




CAPITAL ONE BANK USA NA                  CARLA CORPORATION                        CAROL J PETERSON
BY AMERICAN INFOSOURCE AS AGENT          PO BOX 14192                             3146B FARNUM DR
PO BOX 71083                             EAST PROVIDENCE RI 02914-0192            EAGAN MN 55121-1921
CHARLOTTE NC 28272-1083




CAROL SCHUETTE                           CAROLINE BASSETT                         CARRIE BELL
13230 KERRY LANE                         4042 ABBOT AVE S                         17038 SADDLE WOOD
EDEN PRAIRIE MN 55346-3140               MINNEAPOLIS MN 55410-1001                MINNETONKA MN 55345-2680




CATHERINE R KRUSE                        CATHERINE ZIMBA                          CATHY KRUSE
7692 SOUTH BAY DRIVE                     5454 MAYVIEW ROAD                        7692 SOUTH BAY DRIVE
BLOOMINGTON MN 55438-2900                MINNETONKA MN 55345-5935                 BLOOMINGTON MN 55438-2900




CATIE SCHUMAN                            CENTRAL TELEPHONE SALES SERV             CHARLOTTE OHANLON
29228 VALLEY VIEW ROAD                   12857 INDUSTRIAL PARK BLVD               826 9TH STREET NW
EDEN PRAIRIE MN 55346                    MINNEAPOLIS MN 55441-3910                ROCHESTER MN 55901-2660




CHASE                                    CHERIE ZACHARY                           CINDY WIZNER
CARDMEMBER SERVICE                       10223 UPTON PLACE                        8970 HOLLOWAY ROAD
PO BOX 6294                              BLOOMINGTON MN 55431-2879                EDEN PRAIRIE MN 55347-2425
CAROL STREAM IL 60197-6294




CITY PAGES                               CLAIRE WHITE                             CONNOISSEURS CORP
PO BOX 790445                            543 SAXONY COURT                         17 PRESIDENTIAL WAY
SAINT LOUIS MO 63179-0445                CHASKA MN 55318-1471                     WOBURN MA 01801-1040




CORPORATE FOUR INSURANCE                 CORRIN ROBINSON                          CULLIGAN
7220 METRO BLVD                          249 6TH ST NE                            DEPT 8511
EDINA MN 55439-2133                      MINNEAPOLIS MN 55413-4202                PO BOX 77043
                                                                                  MINNEAPOLIS MN 55480-7743
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  75 SERVED
                                           FiledVIA
                                                  06/12/19
                                                    USPS FIRST Entered   06/12/19 13:15:42 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document          Page 8 of 16
DAVID MELDAHL CARLSON                    DIANE YURECKO                            DAVI J WAGERS
1003 BOSTON HILL ROAD                    9326 COLORADO RD                         DAVID WAGERS CO CHARLES DAISY
EAGAN MN 55123-1539                      BLOOMINGTON MN 55438-1506                300 FORD ROAD 5
                                                                                  ST LOUIS PARK MN 55426-4806




DAVID M CARLSON                          DAVID YOUNG                              DEDE YURECKO
1003 BOSTON HILL ROAD                    13943 BIRCHWOOD AVE                      9326 COLORADO RD
EAGAN MN 55123-1539                      ROSEMOUNT MN 55068-3584                  BLOOMINGTON MN 55438-1506




DEBBIE CHESEN                            DEBORAH CLARK MATHEWS                    DEBRA ARONE
7507 HAROLD AVE                          6948 CAVANAUGH GREEN                     9724 XERXES ROAD
GOLDEN VALLEY MN 55427-4858              ROCKFORD MN                              BLOOMINGTON MN 55431-2466
                                         55373
                                         ROCKFORD MN 55373-9521




DIANE LOUISE HARAYDA                     DONNA BECK                               DOUGLAS EDWARDS
6701 THOMAS AVE S                        4700 LINWOOD CIRCLE                      22038 WILDRIDGE RD
RICHFIELD MN 55423-1958                  GREENWOOD MN 55331-9296                  ALBERT LEA MN 56007-4931




DOVES                                    EATON HUDSON JEWELRY ADVISERS            ELEMENT TECHNOLOGIES LLC
98 CUTTERMILL RD                         3015 DUNES WEST BLVD                     4470 W 78TH ST CIRCLE
SUITE 493                                SUITE 201                                SUITE 200
GREAT NECK NY 11021-3006                 MOUNT PLEASANT SC 29466-8218             BLOOMINGTON MN 55435-5419




ELITE DESIGN INC                         ELITE PROTECTIVE SERVICES INC            ELLEN HAWKINSON
424 SUNSET DRIVE                         PO BOX 117                               623 N 8TH AVE
HALLANDALE FL 33009-6540                 NEW LONDON MN 56273-0117                 PMB 184
                                                                                  STURGEON BAY WI 54235-2131




EMILY HAUGH                              ERIC WATKINS                             ERIN M BARCLAY
301 14TH AVE N                           188 AMHERST STREET                       3811 WOODBINE STREET
HOPKINS MN 55343-7353                    SAINT PAUL MN 55105-1912                 CHEVY CHASE MD 20815-4958




FIRST NATIONAL BANK OMAHA                FRANK SUNBERG                            FREDERICK GOLDMAN INC
PO BOX 2557                              3209 GALLERIA                            55 HARTZ WAY
OMAHA NE 68103-2557                      1403                                     SECAUCUS NJ 07094-2425
                                         MINNEAPOLIS MN 55435-2553




FREIDA ROTHMAN                           GARY JOHNSON                             GABRIELLE CASEY
80 39TH STREET                           7310 YORK AVE S                          1360 UNIVERSITY AVE 104420
SUITE 601-23                             201                                      ST PAUL MN 55104-4086
BROOKLYN NY 11232-2614                   EDINA MN 55435-4729
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  75 SERVED
                                           FiledVIA
                                                  06/12/19
                                                    USPS FIRST Entered   06/12/19 13:15:42 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document          Page 9 of 16
GAIL BERMAN                              GALLERIA SHOPPING CENTER LLC             GAYLE MEYER
11915 ST ALBANS HOLLOW DR                62810 COLLECTION CENTER DRIVE            8001 33RD AVE S
MINNETONKA MN 55305-3983                 CHICAGO IL 60693-6281                    D468
                                                                                  BLOOMINGTON MN 55425-4639




GEMCO                                    GEMS ONE CORPORATION                     GREGG EGGINTON
1660 SOUTH HIGHWAY100                    16 WEST 46TH STREET                      18327 NICKLAUS WAY
SUITE 578                                NEW YORK NY 10036-4503                   EDEN PRAIRIE MN 55347-3440
ST LOUIS PARK MN 55416-1566




GRETCHEN COHENOUR                        HAMILTON USA                             HANSEN CUSTOM JEWELERS
609 W 77TH ST                            PO BOX 72476161                          6440 FLYING CLOUD DR
WINONA MN 55987                          PHILADELPHIA PA 19170-6161               115
                                                                                  EDEN PRAIRIE MN 55344-3321




HARVEY WEISS                             HELEN WINDER                             I REISS
11988 PENDLETON COURT                    6533 PAMELL AVE                          45 NORTH STATION PLAZA
EDEN PRAIRIE MN 55347-4945               EDINA MN 55435                           SUITE 406
                                                                                  GREAT NECK NY 11021-5011




IREISS CO INC                            IPFS CORPORATION                         INDOFF INC
45 N STATION PLAZA                       30 MONTGOMERY STREET                     PO BOX 842808
SUITE 406                                SUITE 501                                KANSAS CITY MO 64184-2808
GREAT NECK NY 11021-5011                 JERSEY CITY NJ 07302-3821




JEAN JOHNSON                             JOLEEN M MOEN                            JORDAN ALAN LARSEN
9332 80TH AVE SW                         790 WOODLAND DRIVE SE                    504 SOUTH 7TH ST
STEWARTVILLE MN 55976-8207               FOREST LAKE MN 55025-1622                OLIVIA MN 56277-1582




JOSEPH YURECKO                           JOSEPH YUREKO                            JUDITH H FREEBERG
JOE YURECKO                              315 CLOVER LEAF DRIVE                    8624 PINE HILL ROAD
315 CLOVERLEAF DR                        GOLDEN VALLEY MN 55422-5106              BLOOMINGTON MN 55438-1340
GOLDEN VALLEY MN 55422-5106




JACKIE GOLDARIS                          JAMES CONWAY                             JANET DOUGLAS
5701 WYCLIFFE ROAD                       4075 W 51ST ST                           5513 COUNTRYSIDE ROAD
EDINA MN 55436-2264                      209                                      EDINA MN 55436-2503
                                         EDINA MN 55424-1410




JANET POKORNY                            JAYNE KENNELLY                           JEANNE KENADY
20329 ISLANDVIEW CIRCLE                  14207 GLEN LAKE DR                       3964 PRINCETON AVE
LAKEVILLE MN 55044-4921                  MINNETONKA MN 55345-4978                 ST LOUIS PARK MN 55416-3019
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  75 SERVED
                                           FiledVIA
                                                  06/12/19
                                                    USPS FIRST Entered   06/12/19 13:15:42 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document          Page 10 of 16
JEFF YURECKO                             JEFFREY C ROBBINS ESQ                    JENNELLE R GOODRIE
4532 RUTLEDGE AVE                        AVISEN                                   10500 VIRGINIA CIR
EDINA MN 55436-1419                      901 MARQUETTE AVE SUITE 1675             BLOOMINGTON MN 55438-2022
                                         MINNEAPOLIS MN 55402-3275




JENNIFER SIMON                           JESSICA DANLER                           JESSICA POTTS
3209 GALLERIA                            14850 GILLASPIE RD                       320 EAST 152ND ST
1701                                     WAMEGO KS 66547-9343                     BURNSVILLE MN 55306-5008
EDINA MN 55435-2556




JEWELERS MUTUAL INSURANCE                JEWELERS SERVICE CO INC                  JEWELRY WORKS LLC
25804 NETWORK PLACE                      1300 GODWARD ST NE                       2502 HILLSBORO AVE N
CHICAGO IL 60673-1258                    MINNEAPOLIS MN 55413-1741                GOLDEN VALLEY MN 55427-3107




JO MUNDY                                 JODY HARDER                              JOLEEN MOEN
5500 GROVE STREET                        2800 BAILEY COURT                        790 WOODLAND DR SE
EDINA MN 55436-2212                      NEWPORT MN 55055-4500                    FOREST LAKE MN 55025-1622




JOYCE SWANSON                            JULIA JEVNICK                            JULIE JEVNICK
249 INTERLACHEN ROAD                     3508 IVY PLACE                           9487 MCGEE WAY
HOPKINS MN 55343-8525                    WAYZATA MN 55391-9746                    EDEN PRAIRIE MN 55347-3494




KAREN M TATE                             KATHLEEN DEYOUNG                         KELLI M DALY
6315 JAMES AVENUE SOUTH                  5224 KNOX S                              5520 GIRARD AVE S
RICHFIELD MN 55423-1229                  MPLS MN 55419-1042                       MPLS MN 55419-1651




KENNETH J ROBINSON                       KIR                                      KONSTANTINO INC
11383 ENTREVAUX DRIVE                    6525 GUN PARK DR                         CO DAVID H WANDER ESQ
EDEN PRAIRIE MN 55347-2862               SUITE 370-413                            DAVIDOFF HUTCHER CITRON LLP
                                         BOULDER CO 80301-3346                    605 THIRD AVE
                                                                                  NEW YORK NY 10158-3499




KAREN J DEKRO                            KAREN MOODY                              KAREN QUIST
4226 HARRIET AVE S                       2505 SKYBLUE CT                          3417 BRYANT AVE S
MINNEAPOLIS MN 55409 1836                WHITE BEAR LAKE MN 55110-4770            MINNEAPOLIS MN 55408-4111




KAREN TATE                               KATE MAYBERRY                            KATE WALLIN
6315 JAMES AVE                           PO BOX 15                                1950 GRANT ALCOVE
RICHFIELD MN 55423-1229                  HAYWARD WI 54843-0015                    EAGAN MN 55122-2458
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  75 SERVED
                                           FiledVIA
                                                  06/12/19
                                                    USPS FIRST Entered   06/12/19 13:15:42 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 11 of 16
KATE WALTERS                             KATHERINE REYNOLDS                       KATHY WINNICK
18986 FIRETHORN PT                       23 HIGHVIEW TERRACE                      4680 OLD KENT ROAD
EDEN PRAIRIE MN 55347-2106               BLOOMFIELD NJ 07003-3121                 DEEPHAVEN MN 55331-9267




KELLI WENTZ                              KERI SMASAL                              KEVIN DYBAL
3641 422ND AVE S                         9607 CHICAGO AVE S                       793 HAVENVIEW CT
MINNEAPOLIS MN 55406                     BLOOMINGTON MN 55420-4524                MENDOTA HEIGHTS MN 55120-1800




KEVIN DYBDAL                             KIM LEE                                  KONSTANTINO
793 HAVENVIEW CT                         14350 ROBIN ROAD NE                      3315 N 124TH ST
MENDOTA HEIGHTS MN 55120-1800            PRIOR LAKE MN 55372-1292                 SUITE N
                                                                                  BROOKFIELD WI 53005-3105




LDM COMPANY                              LAI CHING WOO                            LAPP LIBRA THOMSON
4517 MINNETONKA BLVD                     16965 GALLEON CIRCLE                     120 S 6TH ST
STE 300                                  ROSEMOUNT MN 55068-1993                  SUITE 2500
MINNEAPOLIS MN 55416-5411                                                         MINNEAPOLIS MN 55402-5155




LAUREN GJOVIG                            LAVENDER MEDIA INC                       LEDDEL DESIGNS
1215 HILLCOURT                           7701 YORK AVE S                          875 MARINERS ISLAND BLVD
WILLISTON ND 58801                       SUITE 225                                104
                                         EDINA MN 55435-5884                      SAN MATEO CA 94402




LETHERT SKWIRA SCHULTZ                   LINDA GARETZ                             LINDA R GARETZ
170 E SEVENTH PLACE                      6300 YORK AVE S                          6300 YORK AVE S
SUITE 100                                102                                      102
SAINT PAUL MN 55101-2361                 EDINA MN 55435-2287                      EDINA MN 55435-2287




LINDA SCHILTZ                            LINDA STANDAGE                           LINDA THIELEN
11957 TIFFANY LANE                       93846 VIKING WAY                         11201 INDEPENDENCE AVE
EDEN PRAIRIE MN 55344-5384               STURGEON LAKE MN 55783-3534              CHAMPLIN MN 55316-3119




LINEA BAUSSAN                            LISA A ESTLOW                            LISA ERICKSON
265 CESAR CHAVEZ ST                      100 SHASTA CIR W                         3225 W 38TH ST
SAINT PAUL MN 55107-2352                 CHANHASSEN MN 55317-9470                 MINNEAPOLIS MN 55410-1158




LISA ESTLOW                              LORI SCHAAR                              LYNNE ASPNES
100 SHASTA CIRCLE                        PO BOX 1125 CHANHASSEN                   PO BOX 261
CHANHASSEN MN 55317-9470                 CHANHASSEN MN 55317-1125                 PETOSKEY MI 49770-0261
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  75 SERVED
                                           FiledVIA
                                                  06/12/19
                                                    USPS FIRST Entered   06/12/19 13:15:42 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 12 of 16
MARTHA EK BELTZ                          MINNEAPOLIS GEMOLOGICAL SERVICES         MAD MONKEY MEDIA
1901 PENN AVE S                          CO CARL WEIMER                           PO BOX 302
MPLS MN 55405-2210                       1316 LIBERTY CT                          SAINT MICHAEL MN 55376-0302
                                         NORTHFIELD MN 55057-2915




MAGGIE HENJUM                            MARGARET BUCHANAN                        MARGARET KENNEALLY
3224 WEBSTER AVE                         5400 VERNON AVE S                        6220 W 34TH ST
ST LOUIS PARK MN 55416-2131              5400 VERNON AVE S APT 301 MN 55436       1
                                         -2341                                    ST LOUIS PARK MN 55416-2078




MARGARET MACRAE                          MARGARET MARSH                           MARGARET THOMAS
4940 DODD ROAD                           526 COUNTY ROAD 9 SE                     267 WEAVER ST
SAINT PAUL MN 55123-2350                 WILLMAR MN 56201-4749                    MANKATO MN 56001-4664




MARILYN J RUDD                           MARILYN PALMER                           MARILYN AND BILL KUEHL
141 EAST 105TH STREET CIR                1 RIVERCREST LANE                        1524 CREEK LANE
MINNEAPOLIS MN 55420-5309                STILLWATER MN 55082-4258                 NORTHFIELD MN 55057-3403




MARLENE PAULEY                           MARSHA SHOTLEY                           MARSHA UNTHANK
5700 DUNCAN LANE                         13928 21ST ST N                          1014 W 53RD ST
EDINA MN 55436-1604                      STILLWATER MN 55082-1502                 MINNEAPOLIS MN 55419-1166




MARTI BELTZ                              MARY ANN CAMPO                           MARY BARND
1901 PENN AVE                            510 W 53RD ST                            413 E 99TH ST
MINNEAPOLIS MN 55405-2210                MINNEAPOLIS MN 55419-1225                BLOOMINGTON MN 55420-4951




MARY JANE HASCHIG                        MARY JEANNE LEVITT                       MARY SONNEN
4909 STEEPLECHASE CT                     1999 WELLSLEY AVE                        5920 OSGOOD ST S
EAGAN MN 55122-3046                      SAINT PAUL MN 55105-1619                 AFTON MN 55001-9679




MAXINE JEFFRIS                           MELANIE TSCHIDA                          MERYLL PAGE
6629 LOGAN AVE S                         1134 IVY HILL DR                         2825 MONTERY PARKWAY
RICHFIELD MN 55423-2164                  MENDOTA HEIGHTS MN 55118-1829            ST LOUIS PARK MN 55416-3959




MICHAEL BONDANZA INC                     MICHAEL HENDERSON                        MIMI BAKER
10 EAST 36TH ST                          2783 WAGON WHEEL CURVE                   3900 W 25TH ST
NEW YORK NY 10016-3302                   CHASKA MN 55318-1580                     MINNEAPOLIS MN 55416-3865
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  75 SERVED
                                           FiledVIA
                                                  06/12/19
                                                    USPS FIRST Entered   06/12/19 13:15:42 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 13 of 16
MINNEAPOLIS GEMOLOGICAL SERV             MOORE CREATIVE TALENT                    NSP DBAXCEL ENERGY
1316 LIBERTY COURT                       3130 EXCELSIOR BLVD                      PO BOX 9477
NORTHFIELD MN 55057-2915                 MINNEAPOLIS MN 55416-4667                MINNEAPOLIS MN 55484-0001




NAMBE                                    NANCI KNOTT CO                           NANCY HEINERSCHEID
200 W DEVARGAS ST                        280 SHEFFIELD ST                         3116 W LAKE ST
SUITE B                                  MOUNTAINSIDE NJ 07092-2303               313
SANTA FE NM 87501-2672                                                            MINNEAPOLIS MN 55416-5258




                                                                                  INTERNATIONAL
NANCY MCDANIELS                          NANTAWAN LEWIS
1938 SHERIDAN AVE                        1225 LASALLE AVE                         NEW ITALIAN ART
SAINT PAUL MN 55116-2657                 2104                                     VIA TRIESTE 615048
                                         MINNEAPOLIS MN 55403-2332                VALENZA ITALY




NICOLE J PAULBICK                        ODELIA JEWELRY                           OSCAR HEYMAN BROTHERS INC
238 CRETIN AVE S                         62 W 47TH ST                             501 MADISON AVE
2                                        SUITE 601                                NEW YORK CITY NY 10022-5676
SAINT PAUL MN 55105-1259                 NEW YORK CITY NY 10036-3272




PENELOPE STEVEN RAKES                    PARCEL PRO LLC                           PAT DAY
6201 MILDRED AVE                         PO BOX 419398                            10632 UTICA ROAD
EDINA MN 55436-2606                      BOSTON MA 02241-9398                     BLOOMINGTON MN 55437-2854




PATRICIA EBBERT                          PAULA MURRAY                             PAWNWORKS
3806 ABBOTT AVE S                        725 MINNESOTA STREET                     1301 RIVERWOOD DR
MINNEAPOLIS MN 55410-1035                MONTICELLO MN 55362-5800                 UNIT 1
                                                                                  BURNSVILLE MN 55337-1547




PLASTICREST PRODUCTS INC                 PRECIOUS JEWELRY                         REBECCA M BJORNSON
4519 W HARRISON ST                       PO BOX 5381                              5343 PORTLAND AVENUE SOUTH
CHICAGO IL 60624-3099                    NEW YORK NY 10185-5381                   MINNEAPOLIS MN 55417-1722




REBECCA M BJORNSON                       RENEE LINDQUIST                          RICHARD DAHLIN
5343 PORTLAND AVE                        8680 MAGNOLIA CT                         4652 BLUEBELL TRAIL N
MINNEAPOLIS MN 55417-1722                212                                      MEDINA MN 55340-4573
                                         EDEN PRAIRIE MN 55344-6677




RICHARD L DAHLIN                         RIO GRANDE                               ROBERT C KLEIN ASSOC
4652 BLUEBELL TRAIL N                    7500 BLUEWATER ROAD NW                   8900 PENN AVE S
MEDINA MN 55340-4573                     ALBUQUERQUE NM 87121-1962                SUITE 101
                                                                                  MINNEAPOLIS MN 55431-2099
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  75 SERVED
                                           FiledVIA
                                                  06/12/19
                                                    USPS FIRST Entered   06/12/19 13:15:42 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 14 of 16
ROBERT J STRUYK TRUSTEE                  ROBIN YOUNG                              ROFFERS GROUP LLC
DORSEY WHITNEY                           5124 NOLAN DRIVE                         218 WASHINGON AVE N
401 E EIGHTH ST SUITE 319                MINNETONKA MN 55343-8900                 SUITE 220
SIOUX FALLS SD 57103-7031                                                         MINNEAPOLIS MN 55401-2215




ROGER POMEROY                            RUTH A AND RAYMOND A REISTER             RUTH LORDAN
8050 PENNSYLVANIA RD                     CHARITABLE TR                            6453 BARRIE ROAD
BLOOMINGTON MN 55438-1135                401 E 8TH ST                             EDINA MN 55435-2301
                                         SUITE 319
                                         SIOUX FALLS SD 57103-7031




S KASHI                                  SARAH SIVRIGHT                           SCOTT A HOLDAHL
175 GREAT NECK ROAD                      5051 DREW AVE S                          705 E 57TH ST
SUITE 204                                MINNEAPOLIS MN 55410-2026                MINNEAPOLIS MN 55417-2424
GREAT NECK NY 11021-3313




SOMERSET MFG INC                         SUSAN BEISANG                            SALLY BRUTGER
36 GLEN COVE ROAD                        4 FALCON LANE                            7314 PENN AVE S
ROSLYN HEIGHTS NY 11577-1703             NORTH OAKS MN 55127-6317                 RICHFIELD MN 55423-2821




SALLY R BRUTGER                          SANDI CALVELAGE                          SARAH ROCKLER
7314 PENN AVE S                          10727 LINDAHL BLUFFS TRAIL               2950 DEAN PARKWAY APT 1901
RICHFIELD MN 55423-2821                  BLOOMINGTON MN 55420-5652                MINNEAPOLIS MN 55416-4428




SCOTT BROWN                              SCOTT H RUDD                             SHARON CAREY
4132 VERNON AVE S                        7300 GALLAGHER DRIVE                     5237 16TH AVE S
STE 207                                  APT 311                                  MINNEAPOLIS MN 55417-1813
ST LOUIS PARK MN 55416-3193              EDINA MN 55435-3104




SHEILA HAGSTROM                          SIMON G                                  SOFER JEWELRY LLC
10391 108TH PLACE N                      528 STATE ST                             65 ROOSEVELT AVENUE
MAPLE GROVE MN 55369-2638                GLENDALE CA 91203-1524                   SUITE 103A
                                                                                  VALLEY STREAM NY 11581-1106




SOFER JEWELRY LLC                        SOMERSET MANUFACTURING                   SPARK CREATIONS INC
555 FIFTH AVE                            36 GLEN COVE ROAD                        10 W 46TH ST
NEW YORK NY 10017-2416                   EAST HILLS NY 11577-1703                 NEW YORK NY 10036-4515




STACIE OLSON                             STAR TRIBUNE                             STARDUST DESIGN
5300 FARLEY AVE SE                       650 3RD AVE S                            550 SOUTH HILL ST
DELANO MN 55328-8156                     SUITE 1300                               SUITE 967
                                         MINNEAPOLIS MN 55488-0002                LOS ANGELES CA 90013-2429
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  75 SERVED
                                           FiledVIA
                                                  06/12/19
                                                    USPS FIRST Entered   06/12/19 13:15:42 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 15 of 16
STEVEN I HILSENRATH                      STRINGING BY LUCY                        SUSAN ENGELKING
65 ROOSEVELT AVENUE                      8850 RIVER HEIGHTS WAY                   565 EBEN COURT
SUITE 103A                               INVER GROVE HEIGHTS MN 55076-3478        STILLWATER MN 55082-3702
VALLEY STREAM NY 11581-1106




SUSAN HAYNES                             SUSAN MCINTOSH                           SUSAN SCHAEFER
CO KATHY SANDLIN                         1405 NE 4TH PLACE                        1920 1ST STREET SOUTH
9324 PARK AVENUE SOUTH                   FORT LAUDERDALE FL 33301-1371            1806
BLOOMINGTON MN 55420-3835                                                         MINNEAPOLIS MN 55454-1270




SUSAN USTIPAK                            TAMMY SCHOENROCK                         TARA CLARK
6301 UPPER 44TH ST N                     26820 WOODLANDS PKWY                     4808 ROLLING GREEN PKWY
SAINT PAUL MN 55128-2519                 ZIMMERMAN MN 55398-7603                  EDINA MN 55436-1348




TARYN NELSON                             THE ESTATE OF FRANKLIN S SUNBERG         TAMMY SCHOENROCK NEILSON
514 AMERICAS WAY 5751                    CO MARK A SUNBERG                        26820 WOODLANDS PKWY
BOX ELDER SD 57719-7600                  17 MERILANE AVENUE                       ZIMMERMAN MN 55398-7603
                                         EDINA MN 55436-1335




TARYN NELSON                             TAVA CLARK                               TENNIE CHUBB
1915 CASA DEL RIO                        4808 ROLLING GREEN PARKWAY               13432 WAHBURN AVENUE S
194                                      EDINA MN 55436-1348                      BURNSVILLE MN 55337-2193
BENSON AZ 85602-7539




TENNIE L CHUBB                           TERESA FLEMING                           THOMAS W VON KUSTER JR
13432 WASHBURN AVE S                     4035 WEST 65TH STREET                    5413 WOODCREST DR
BURNSVILLE MN 55337-2193                 122                                      MPLS MN 55424-1649
                                         EDINA MN 55435-1749




TOM GREENSHIELDS                         TRANS ALARM INC                          TRAVELERS BUSINESS INSURANCE
2920 HIGHLAND CT                         PO BOX 776146                            PO BOX 660317
MOUND MN 55364-8500                      CHICAGO IL 60677-6146                    DALLAS TX 75266-0317




                                                                                  EXCLUDE
TWIN CITY STAFFING                       US BANK
PO BOX 120474                            PO BOX 5229                              US TRUSTEE
NEW BRIGHTON MN 55112-0018               CINCINNATI OH 45201-5229                 1015 US COURTHOUSE
                                                                                  300 S 4TH ST
                                                                                  MINNEAPOLIS MN 55415-3070




VICKY SLOMIANY                           VINOANDES LLC                            WILLIAM AND MARILYN KUEHL
4604 BRUCE AVE                           5127 IRVING AVENUE SOUTH                 1524 CREEK LANE
EDINA MN 55424-1123                      MINNEAPOLIS MN 55419                     NORTHFIELD MN 55057-3403
                                         MINNEAPOLIS MN 55419-1125
             Case AS
PARTIES DESIGNATED 19-40658      DocNOT
                      "EXCLUDE" WERE  75 SERVED
                                           FiledVIA
                                                  06/12/19
                                                    USPS FIRST Entered   06/12/19 13:15:42 Desc Main
                                                                CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 16 of 16
WALTER DONNELLY                          WELLS FARGO VENDOR FINANCIAL SERVICES    WENDY LEGGE
6 ACADEMY WAY S                          LLC                                      4100 COFFMAN LANE
SAINT PETERSBURG FL 33711-5130           ATTN BANKRUPTCY ADMIN                    MINNEAPOLIS MN 55406-3644
                                         PO BOX 13708
                                         MACON GA 31208-3708




WILLSON DECLARATION OF TRUST             YEDDA MARKS                              ZINA
CO WENDY LEGGE                           4508 GARRISON LANE                       470 BEVERLY DRIVE
4100 COFFMAN LANE                        EDINA MN 55424-1847                      BEVERLY HILLS CA 90212-4402
MINNEAPOLIS MN 55406-3644




EXCLUDE                                                                           EXCLUDE
                                         JOHN D LAMEY III
CHAD A KELSCH                            980 INWOOD AVENUE NORTH                  NAUNI JO MANTY
KELSCH LAW FIRM PA                       OAKDALE MN 55128-6625                    MANTY ASSOCIATES PA
3350 ANNAPOLIS LANE N                                                             401 SECOND AVENUE NORTH
STE C                                                                             SUITE 400
PLYMOUTH MN 55447-5389                                                            MINNEAPOLIS MN 55401-2097




RALPH V MITCHELL
LAPP LIBRA THOMSON STOEBNER PUSCH
120 SOUTH 6TH STREET SUITE 2500
MINNEAPOLIS MN 55402-5155
